Title: To George Washington from Mathurin-Michel Amoureux, 10 November 1794
From: Amoureux, Mathurin-Michel
To: Washington, George


        
          Sir
          Georgetown [D.C.] 10th November 1794
        
        With a view to be useful to this my adoptive Country, I have publish’d a Short treatise on the culture of the wine-grapes, of which I take the liberty to Send you a copy, wishing that it may prove acceptable to you. whilst in france I had Selected notes on this Subject, & waited for their reception before I would publish this treatise; but the vessel, on board of which my papers & Cloths were Shipp’d, being lost, I have not been able, I believe, to enter into as many particulars, as I could have done, had I received these notes. nevertheless I am persuaded that, by paying a proper attention to the general directions, which this treatise Contains, and from the experience he will Soon acquire, the vine-planter can hardly fail of Succeeding. it is not meant however, that this culture Should be preferred to that of the wheat, & other useful grains; but I think at Same time that a proprietor can not make a better use of that part of his land, which he generally leaves uncultivated, on account of its not being fit to produce grain, nor luxuriant grass. when I mentioned to Some planters of Virginia my intentions of publishing Such a treatise, they remark’d that Several europeans had attempted the cultivation of european wine grapes without Success; but I am persuaded that their failing in this was owing to nothing else, but to a want of proper attention & management; I intend my Self to join the example to the precept, as Soon as I am So fortunate as to See my wife & children over to this happy Country. I am with respect sir
        
          M: Amoureux
        
      